Citation Nr: 1703711	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for myofascial pain syndrome (initially claimed as shoulder/back issues).

3. Entitlement to service connection for a back disability, other than myofascial pain syndrome.

4. Entitlement to service connection for a shoulder disability, other than myofascial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to July 2002, October 2003 to April 2005, and October 2007 to February 2009.  This case comes before the Board of Veterans Affairs (Board) on appeal from a St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) rating decision October 2009 that, inter alia, (1) denied service connection for back issues, (2) denied service connection for shoulder issues, and (3) denied service connection for sleep apnea.  The Veteran's claims file is now in the jurisdiction of the North Little Rock, Arkansas RO.

A November 2015 Board decision (by a VLJ other than the undersigned) remanded the case to schedule the Veteran for a videoconference hearing before the Board at the RO.  The case is now assigned to the undersigned. 

In July 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that in his May 2009 claim the Veteran described his disability as "shoulder/back issues."  The evidence of record suggests the Veteran has been diagnosed with myofascial pain syndrome with symptoms at his back and shoulder blades.  The RO characterized this claim as separate claims for back issues and shoulder issues, but adjudicated the claims under the same reasoning (that is, as stand-alone back and shoulder conditions).  Accordingly the Board has recharacterized the issues to include claims of service connection for myofascial pain syndrome, as well as claims for service connection for a back disability and a shoulder disability independent of myofascial pain syndrome.  See Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009) (VA must construe a service connection claim to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

As an initial matter, the record suggests that the medical evidence is incomplete.  In a September 2013 statement of the case (SOC), the RO referred to Central Arkansas Veterans Healthcare System treatment records from May 2009 to January 2012. Such records are not associated with the Veteran's claims file.  It is also unclear as to whether the Veteran is receiving any private treatment for the disabilities on appeal.  The Veteran submitted to the record an October 2016 letter from private physician P.A.T., but the letter did not state that he was treating the Veteran.  As VA and/or private treatment records are likely to contain pertinent information, and VA treatment records are constructively of record, they must be obtained.

Sleep Apnea

For the claim of service connection for sleep apnea, the Board finds that the July 2009 VA examination and the August 2009 VA addendum opinion are inadequate to adjudicate the claim.  As was noted by the examiner, the July 2009 VA examination was conducted prior to the Veteran's scheduled August 2009 VA sleep study, so the examiner noted that he had not yet been diagnosed with obstructive sleep apnea.  After obstructive sleep apnea was diagnosed on the August 2009 sleep study, the claims file was returned to the examiner for an addendum opinion.  On August 2009 VA addendum opinion, the examiner noted "there is no change to [his] original dictation" of the July 2009 opinion.  However, on both the July 2009 VA examination and August 2009 VA addendum opinion, no opinion was provided as to whether the Veteran's obstructive sleep apnea is causally related to service.  Because the examination reports of record do not adequately address the medical questions that need to be resolved for proper determination on the matter at hand, a new examination is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate on.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Myofascial Pain Syndrome, Back Disability, Shoulder Disability

The Board also finds that the July 2009 VA examination is inadequate for the claims for service connection for a back disability, a shoulder disability, and myofascial pain syndrome.  The examiner diagnosed myofascial pain syndrome and noted the Veteran did not have any other back or shoulder disabilities.  However, the examiner did not provide an opinion as to whether the Veteran's myofascial pain syndrome is etiologically related to service.  Because the examination reports of record do not adequately address the medical questions that need to be resolved for proper determination on the matter at hand, a new examination is necessary.  Once VA undertakes the effort to provide an examination, it must provide an adequate on.  See Barr v. Nicholson, 21 Vet. App. at 311.

With respect to the October 2016 letter from private physician PAT, the Veteran submitted as evidence his back/shoulder issues are related to his active duty service, the Board notes that such opinion is inconclusive as to whether his myofascial pain syndrome (or any additional back or shoulder disabilities) is related to his active duty service.  The private physician opined that "it is possible that his neck, shoulder, and are issues are related to his wearing a pack and equipment for up to 12 hours a day when riding HumVee duty while deployed in Iraq."  The opinion that "it is possible" that his issues are related to service does not meet the necessary criteria ("as least as likely as not" which means a 50 percent or better probability) to relate the disability to his active duty service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for the record the complete clinical records of all VA evaluations and treatment the Veteran has received since leaving active duty service in February 2009 for (1) obstructive sleep apnea, (2) myofascial pain syndrome (claimed as shoulder/back issues), and (3) any other back or shoulder disabilities and symptoms (other than and in addition to myofascial pain syndrome), to include Central Arkansas Veterans Healthcare System.  He should also be asked to identify (and provide authorizations for VA to secure records of) any private evaluations and/or treatment he has received for disability not associated with the record, to include any treatment by Dr. P.A.T. at Jacksonville Medical Care in Jacksonville, Arkansas (if the Veteran is receiving treatment from him).  The AOJ should obtain for the record complete clinical records of all such evaluations/treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received

2. Thereafter, the AOJ should arrange for the Veteran to be examined by a sleep specialist to determine the nature and likely cause of his currently diagnosed obstructive sleep apnea.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

Please identify the likely cause of the Veteran's obstructive sleep apnea.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability was incurred during the Veteran's active military service or is otherwise related to military service?  The examiner should specifically consider and address the Veteran's statements regarding continuity of sleep apnea symptoms ever since his active service.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

3. The AOJ should also arrange for an appropriated VA examination to determine the nature and cause of his currently diagnosed myofascial pain syndrome (and any other diagnosed back or shoulder disabilities).  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify the likely cause of the Veteran's myofascial pain syndrome.  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability was incurred during the Veteran's active military service or is otherwise related to military service?  

b. Please identify (by diagnosis) each back disability found (excluding myofascial pain syndrome).

c. For each back disability (other than myofascial pain syndrome) identified, is it at least as likely as not (a 50 percent or better probability) that such disability was incurred during the Veteran's active military service or is otherwise related to military service?  

d. Please identify (by diagnosis) each shoulder disability found (excluding myofascial pain syndrome).

e. For each shoulder disability (other than myofascial pain syndrome) identified, is it at least as likely as not (a 50 percent or better probability) that such disability was incurred during the Veteran's active military service or is otherwise related to military service?  

The examiner should specifically consider and address the Veteran's statements regarding wearing heavy equipment on his back and shoulders for long periods during service.

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. After undertaking the above actions and any other necessary development, the AOJ must readjudicate the claims.  If any of the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case must then be returned to the Board for further review if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




